Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on May 25, 2022 has been received and made of record. In response to Non-Final Office Action mailed on March 04, 2022, independent claims 1, 6, and 12 have been amended. Dependent claims 2-5, 7-11 and 13-20 are maintained. Applicant cancelled dependent claim 3 after the Non-Final Office Action. Therefore, claims 1, 2 and 4-20 are pending for consideration.

Allowable Subject Matter


3. 	Claims 1, 2, and 4-20 are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1, 6 and 12: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the gel-based optical adhesive(gel optical adhesive 307, fig.3, Para-36) has a volume resistivity of at least 8x1015 Ω-cm, a surface resistivity at least 3x1015 Ω-cm, a dielectric constant in a range between 2.79 and 2.81, and a peel strength in a range between 3.0 N/20mm and 10 N/20mm(fig.3, and Para-79 of the Specification submitted on June 09, 2020)” with all other limitations cited in independent claims 1, 6 and 12 respectively.


[Slobodin et al.(US 2008/0266273 A1)teaches a touch screen (touch sensor overlay 12, fig.1), assembled by a lamination process(Para-44), comprising: a display module(display assembly 14, fig.1, Para-25) comprising a corner formed at where a frame and a displaying area are joined; a touch panel(12) configured above the display module(14) and to receive a touch input(Para-25); a high-plasticity gel-based optical adhesive(Para-44) cured by a pre-curing process(pre-cure optical adhesive 806, fig.9) prior to the implementation of the lamination process(Para-56); 

HISASHI et al.(JP 2018/077491 A) teaches a display device, comprising: a high-plasticity curing optical adhesive (replenishment adhesive R10, Para-54) required to treat with a curing process after the implementation of the lamination process(Para-89), filled in and around the corner(figs.9A&9B), and sandwiched between the display module and the cover plane [touch panel] with the high-plasticity gel-based optical adhesive(adhesive R) to render the display module and the cover plane [touch panel] bonded(fig.10);

INATA et al.(US 2015/0009176 A1) teaches a touch screen(touch panel 130, fig.1), assembled by a bonding process(adhesion by using adhesive, Para-33), comprising: a display module(display module 160, fig.2) comprising a frame(fig.2, non-display region surrounding display surface 160a of the display module 160 is regarded as frame) and a displaying area(160a, Para-33); a touch panel(touch panel 130, fig.3, Para-27) configured above the display module(160) and to receive a touch input(Para-27); and
 
a gel-based optical adhesive(adhesive layer 150, fig.3, Para-25)[partially pre-cured prior to an implementation of the bonding process], interposed between and bonding the display module(160) and the touch panel(130), and having a coverage larger than the displaying area and less than an outer edge of the frame(fig.3).

Kwack et al.(US 2016/0145472 A1) teaches an adhesive composition and display device, wherein the gel-based optical adhesive partially pre-cured(Para-53, 83-87, 91-95) prior to an implementation of the bonding process(figs.2B-2D) and a ratio of transmittance larger than a percent of 91%(Para-21)].
None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.

Claims 2, 4, 5, 7-11 and 13-20 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692